The following was the opinion of this Court.
The Court
is of opinion that the judgment of the County Court is erroneous in this, that it was irregular to reject the witnesses offered on the part of the appellant, on the ground that the items which they were brought to support, had been decided on in a former suit between the same parties, the record in which suit was no how exhibited to the Court.
*470Both judgments are therefore, reverse(1 with costs, anti the. cause is remanded for a new trial to be bad between the parties.